The statement appearing in bill of exception No. 1, being what the witness Brinkley related as having been said to him by deceased, is "I came out to see my mother and he (appellant) told me to stop, and I was turning to leave and he shot me." Appellant makes an ingenious argument in his motion for rehearing insisting that although no objection was interposed on the ground that the statement showed a motive for deceased's presence which was undisclosed to appellant, yet that his objection to the testimony because it was "hearsay" was sufficient. Appellant's principal argument proceeds as though the words "I came out to see my mother" were standing out alone and disconnected from the remainder of the statement. It is not contended that the balance of the statement would be inadmissible, it being res gestæ. The words now claimed to be especially objectionable cannot be separated from the remainder of the statement but the whole must be taken together in appraising objections appearing in the bill. It is well settled that in order to make available an objection to proffered testimony, part of which is admissible and part of which would be inadmissible as against a particular objection, that the specific objection must be urged to that part claimed to be inadmissible, and that a general objection to the whole of such testimony is insufficient. (For collated authorities see *Page 646 
Note 49 under Art. 667, Vernon's C. C. P., Vol. 2, and Branch's Ann. Tex. P. C., Sec. 211.)
We feel impelled to adhere to our former holding that the objection urged did not call attention of the trial court to the point now made, viz.: that a part of the statement showed an undisclosed motive for deceased's visit.
The motion for rehearing is overruled.
Overruled.
Morrow, P. J., not sitting.